Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: "Combining unit", "determination unit", "warning unit", "setting unit", "time measurement unit", "obtainment unit", "calculation unit", implemented by a “Processor or Circuit”.
Claim limitations in claims 1, 4, 5, 7 - 9, 13 and 14  that use the functional language “configured to …” are not invoking 35 U.S.C. 112(f) as each function is recited with sufficient structure (see para: 0008; the device further comprising: at least one processor or circuit configured to function as the following unit: a combining unit configured to carry out alignment obtainment unit configured to obtain a first image captured in a first image capturing region. And para: 0037; The time for which the focal plane shutter 110 is open is controlled by the microcomputer 123. And see para: 0045. In such a context, processor-executable instructions may be electronically-executable instructions), material, or acts within the claims itself to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter

Claims 1, 3 – 5, 7 – 9, 11 and 13 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records fails to explicitly disclose, with respect to claim 1, “capturing a fourth image in the second image capturing region at a longer exposure time than those of the second and third images, after capturing the third image, the fourth image being captured in the same image capturing region as the third image; and the device further comprising: at least one processor or circuit configured to function as: a combining unit configured to carry out alignment processing between the images using the second image and the third image, and combine the first image and the fourth image on the basis of a result of the alignment processing, a second determination unit configured to determine whether or not the first image and the fourth image can be aligned, and warning unit configured to issue a warning when the second determination unit determines that the first image and the fourth image cannot be aligned, wherein the subject of the capturing is a starry sky, and the first image and the fourth image are images shot at long exposures for shooting the starry sky”, and with respect to claim 8, “wherein the second determination unit determines that the first image and the fourth image cannot be aligned when the amount of time that has passed is greater than a predetermined amount of time” where the closest prior art is Shiotani et al (JP 2005-328497 A1), Ikeda (US 2017/0269187 A1) and Sudo et al. (US 2015/0054965 A1). 
Shiotani et al. is directed towards a unit image which constitutes a part of an image pickup range is imaged by sequentially shifting image pickup direction, image regions of a predetermined size which constitute a part of the unit image which was imaged in an image pickup step are cut out so as to produce mutually overlapping regions, the cut-out image regions are sequentially overlapped, and the whole image showing the whole image pickup range is formed. At this time, the image regions are cut out so that at least two image regions overlap each other in average for the position of each image of the whole image to be generated. As a result, noise component of each of the image regions is averaged, and image quality is improved see abstract. 
And, Ikeda, which is in the same field of endeavor, discloses an image pickup apparatus capable of generating a high-quality trail simulation image with little noise, without degrading usability. An image pickup unit shoots a first image, a black image, and a second image in this order. A noise reduction unit executes a process for reducing noise in at least one image of the first image and the second image using the black image. A trail generation unit generates a predicted trail of an object on the basis of a movement of the object between the first image and the second image. A synthesis unit synthesizes the first image or the second image in which the noise has been reduced and the generated trail and generates a trail simulation image of the object. A display unit displays the synthesized trail simulation image, see abstract.
Last but not least, Sudo et al directed towards an image capturing apparatus comprises a light emitting unit which provides, by light emission, a notification of an operation status of a self-timer when performing self-timer shooting; a mode setting unit which sets one of a plurality of operation modes; and a control unit which controls the light emitting unit to provide the notification of the operation status of the self-timer in self-timer shooting if the mode setting unit has set a first operation mode, and controls the light emitting unit not to provide the notification of the operation status of the self-timer in self timer shooting if the mode setting unit has set a second operation mode, see abstract. 
However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 8, 9, 14 – 18 and 20 - 23, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486